COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Senior Judge Hodges
Argued at Chesapeake, Virginia


REBECCA L. SCOTT
                                         MEMORANDUM OPINION * BY
v.   Record No. 2132-00-1                JUDGE WILLIAM H. HODGES
                                              APRIL 3, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Edward L. Hubbard, Judge

          Charles E. Haden for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Rebecca L. Scott appeals her convictions for first degree

murder, use of a firearm in the commission of a felony, criminal

solicitation, and conspiracy.   She contends (1) the trial court

erred in admitting into evidence the preliminary hearing

transcript of the testimony of James Armstrong; and (2) the

evidence was insufficient to sustain her convictions.   We affirm

the convictions.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"    Archer v.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).

        So viewed, the evidence proved that at approximately

6:00 p.m. on October 31, 1999, Clarence Scott, Jr., appellant's

grandfather, and her grandmother arrived home after returning

from an out-of-town trip.    Appellant's grandparents shared their

home with their son, James Scott, and appellant, their

sixteen-year-old granddaughter.    When Clarence Scott entered the

house, he saw a holster, a .22 magazine, and a butcher knife on

the dining room table.    Appellant was not in the house at that

time.    Appellant's grandparents discovered the dead body of

James Scott in the den.    James Scott, who had been shot, was

sitting slumped over in his recliner.

        The next morning at approximately 5:00, appellant arrived

home accompanied by her boyfriend, Ray Grantham.    Appellant

asked her grandfather if she could wash her clothes.

Appellant's grandfather said to appellant, "You know, your daddy

is dead, go out there and take a look in his room and see what a

mess it is . . . ."    Appellant's grandfather told appellant that

the police had been there and had told him to call them if he

saw appellant and Grantham.    As appellant's grandfather picked

up the telephone to call the police, appellant went to her room

and Grantham "hot-footed it out the door like he had ants in his

pants."



                                 - 2 -
        On November 1, 1999, at 6:45 a.m., Detective Misty Mercer

advised appellant of her Miranda rights and began to question

her with respect to her father's death.    Mercer testified that

appellant initially denied any involvement in her father's

death.    Mercer stated that appellant was reluctant to talk to

her because appellant did not want to get anyone in trouble.

Eventually, appellant made a statement to Mercer, which was

transcribed and introduced into evidence.

        In that statement, appellant admitted that she and a group

of people had been talking "seriously" about killing her father

for the past two months.    Appellant admitted she and Grantham

had offered a person named "Shawn" money to kill her father.

She said that the "pot" had gotten up to $1,500.    She stated

that Shawn never committed the crime, so they thought of other

alternatives.    She claimed that she had connections to gang

members.    She stated that she called some of her gang friends,

but none of them would agree to kill her father.    Appellant told

Mercer that on Saturday night, October 30, 1999, while she was

out with Grantham, her father paged her and told her to come

home.    Grantham took appellant home and then left.   Appellant

stated that her father was angry and she thought that he was

going to hit her with a yardstick, so she ran into her room.

She claimed that she left the house.     When she returned, her

father was at the computer.    Appellant told Mercer that the next

day, she went out with her friends, including Grantham, before

                                 - 3 -
she went to work.    She acknowledged that Grantham knew about her

father's behavior on Saturday night.     Appellant claimed that her

father had previously physically abused her.    Appellant told

Mercer that "[w]e were all to our limits."    She thought that

"today was the day" and that Grantham or someone else was going

to kill her father.

        Appellant told Mercer that when she arrived home from work

at approximately 4:15 p.m. on October 31, 1999, her grandparents

were out of town and her father was asleep.    Appellant admitted

that she retrieved two of her father's guns and took extra

bullets "cause usually [her] Dad wants them stay loaded."

Appellant stated that she placed the guns on the dining room

table.    Appellant admitted that she knew Grantham was coming

over to her house, but denied that she knew James Armstrong

would be with him.    When Mercer asked appellant, "And you knew

what [Grantham] was gonna do when he got there," appellant

replied, "Basically, yes."

        Appellant told Mercer that when Grantham and Armstrong

arrived at her house, they entered the dining room and saw the

guns.    She stated that Grantham was wearing gloves and a blue

ski mask.    Appellant admitted that she gave the automatic gun to

Grantham, but when he tried to use it, it did not work.    During

this time, Armstrong and Grantham were arguing over who would

kill appellant's father.    Appellant told Mercer that Armstrong

knew that the first person to kill her father would get $1,500.

                                 - 4 -
Appellant stated that after the first gun did not work, Grantham

came back to the dining room and appellant handed him the other

gun and then went back to her room.    She admitted that she heard

one gunshot.   After that, she got her bookbag and they all left

the house.   She told Mercer that Grantham disposed of the gun,

gloves, and mask at the location where they dropped off

Armstrong.   After that, appellant and Grantham went to the home

of her friend, Heather.

     Mary Ellen Goodman, a convicted felon who shared a room

with appellant for several days in the medical ward of the

Hampton Roads Regional Jail, testified that appellant told her

about the murder.   Goodman stated that appellant told her that

the murder happened on Halloween night and that they had been

planning it for months.   Appellant told her they did it on

Halloween because her grandparents were gone.   Appellant told

Goodman that Grantham and a boy named "James" were involved.

Appellant told Goodman that she challenged them to kill her

father, saying, "You don't have the balls to kill my dad

. . . ."   Appellant told Goodman that she went upstairs and got

a pillowcase for one of them to put over his face and that the

other one placed a ski mask over his face.   Appellant told

Goodman that a gun was already on the dining room table and that

"[Grantham and James] took the gun, walked down three steps to

the bedroom, and [appellant] also got a pillow from her bedroom,

and they held the pillow over the father's head and pulled the

                               - 5 -
trigger, but the gun didn't go off."     Grantham and James

returned to the dining room, gave the gun to appellant, and told

her that it wouldn't go off.   She called them a "dumb ass" and

told them they didn't take the safety off or something.       Then

appellant "snuck" into her father's room and got another gun out

of the closet and brought the gun out to them.     She loaded it

with a full clip and gave it to Grantham, but he didn't want to

shoot appellant's father.   He was crying and shaking.    James

told him, "Come on, you got to do it or the dad is going to beat

her again, and she'll lose the baby this time," and appellant

kept saying, "You don't have the balls, you don't have the

balls."   Then Grantham and James walked into the father's room

and Grantham shot appellant's father while she was upstairs in

her bedroom getting a bag of clothes ready so she could run away

with them.   Appellant ran downstairs and they all left the

house.    They went to the home of a person named "Steve" and gave

him the gun and the pillowcase.   Steve threw "the evidence" into

a river or creek behind the house.      Goodman stated that she was

willing to testify because she feared for appellant's unborn

child, who appellant referred to as "the little bastard thing."

Goodman stated that all her charges have been dropped and that

the Commonwealth had not offered her anything for her testimony.

     Patrick Campbell testified that he had known appellant for

approximately one and one-half years.     Campbell stated that on

the evening of October 31, 1999, appellant, Grantham, and

                                - 6 -
Armstrong came to his house at approximately 6:30 to 7:30 p.m.

Grantham had a pillowcase, which Campbell found the next day

stuffed inside a cabinet.    There is a pond behind Campbell's

house.    He did not see anyone discard anything into the pond,

but he heard a loud splash while they were there.    Campbell

heard a "slight remark" from appellant that her dad was dead.

         Mary Fuller testified that appellant and Grantham visited

her on the evening of October 31, 1999.    Appellant ate dinner

and then went trick-or-treating with Fuller's son.    Appellant

did not act as if anything was wrong.    Appellant told Fuller

that her father was in West Virginia, that he was fine, and that

he said she and Grantham could go to Fuller's house.    Appellant

told Fuller that she hated her father.    Fuller stated that

Grantham acted as if something was wrong and would not eat.

     The Commonwealth subpoenaed Armstrong to testify at trial

at two different addresses, 375 Hilltop Drive, Apartment C, the

address Armstrong gave at appellant's preliminary hearing, and

304 Fourstall, Apartment 3, Newport News, Virginia, another

address provided by Armstrong.    The Commonwealth also obtained

personal service on Armstrong to testify at appellant's trial

when Armstrong was in the courthouse on another matter.

Armstrong did not appear in court on the date of appellant's

trial, and the Commonwealth represented that it had not heard

from him and did not know why he was not there to testify.      The

Commonwealth requested that Armstrong be declared an unavailable

                                 - 7 -
witness and that it be allowed to introduce into evidence the

January 19, 2000 transcript of his testimony given at

appellant's preliminary hearing.

     Appellant's counsel objected and argued that Armstrong, who

had been subpoenaed, was not an unavailable witness and that the

Commonwealth should go forward without his testimony or not go

forward at all.   Appellant also argued that the use of the

transcript denied her right of confrontation.   The trial court

overruled appellant's objection and allowed the Commonwealth to

introduce Armstrong's preliminary hearing transcript into

evidence.

     Armstrong testified at the preliminary hearing that

Grantham came to Armstrong's job on October 31, 1999, and told

him that "today's the day we're going to kill Rebecca's dad."

Grantham told Armstrong that he was going to do it, but he would

pay Armstrong if Armstrong was "thinking about doing that."

Armstrong testified that when they arrived at appellant's house

that day, he saw appellant give a gun to Grantham, who was

wearing a ski mask and gloves.    Armstrong testified that the

first gun did not work and that appellant said she was going to

the cabinet to get another gun.    Armstrong saw Grantham with

another gun and he saw Grantham shoot appellant's father.

     Grantham testified on behalf of appellant.    Grantham

claimed that Armstrong took the gun and shot appellant's father.

Grantham denied killing appellant's father and stated that

                                 - 8 -
appellant had nothing to do with the murder.    Grantham testified

that appellant's father was abusing her.   He stated that the

murder was not planned.   He claimed that when he and Armstrong

arrived at appellant's house on October 31, 1999, she did not

know Armstrong was coming over and that she thought Grantham was

coming to get her away from her father.    Grantham claimed that

appellant was cleaning two of her father's guns when he and

Armstrong arrived at appellant's house because appellant's

father told her the guns needed to be cleaned by the end of the

weekend.

     Appellant testified that she did not know Grantham was

going to kill her father on October 31, 1999.   She denied any

involvement in the murder and contradicted some of the

statements she made to Mercer on November 1, 1999.   She

contended that her father had been sexually abusing her since

the age of seven and that he had been physically abusing her

since the age of thirteen or fourteen.    Nevertheless, she denied

that she wanted her father dead.   Appellant testified that she

had reported the physical abuse to authorities prior to the

murder, but had not reported the sexual abuse to anyone before

her father's murder.

     On rebuttal, Mercer testified that she obtained a taped

statement from Grantham on November 1, 1999.    Mercer stated that

Grantham told her that he and appellant had talked to several

people about hiring them to kill appellant's father during the

                               - 9 -
month or so before the murder.   Grantham told Mercer that he and

Armstrong went to appellant's house on October 31, 1999.

Grantham stated that when they arrived at the house, there were

two guns on the dining room table and that he had a mask and

gloves.   Grantham told Mercer that he took one of the guns and

tried to shoot appellant's father, but the gun did not work.

Grantham retrieved the other gun, took a pillow, placed it up to

appellant's father's head, pulled the trigger, and killed him.

          I.   Admission of Preliminary Hearing Transcript
                       of Armstrong's Testimony

     In Longshore v. Commonwealth, 260 Va. 3, 530 S.E.2d 146

(2000), the Supreme Court held that a trial court may admit into

evidence the preliminary hearing testimony of a witness who is

absent at a subsequent criminal trial if the following

conditions are satisfied:

           (1) that the witness is presently
           unavailable; (2) that the prior testimony of
           the witness was given under oath (or in a
           form of affirmation that is legally
           sufficient); (3) that the prior testimony
           was accurately recorded or that the person
           who seeks to relate the testimony of the
           unavailable witness can state the subject
           matter of the unavailable witness's
           testimony with clarity and in detail; and
           (4) that the party against whom the prior
           testimony is offered was present, and
           represented by counsel, at the preliminary
           hearing and was afforded the opportunity of
           cross-examination when the witness testified
           at the preliminary hearing.

Id. at 3-4, 530 S.E.2d at 146.



                               - 10 -
     Appellant contends that the Commonwealth failed to

establish that Armstrong was unavailable and that his testimony

was reliable.   Appellant also argues that the admission of the

transcript of Armstrong's preliminary hearing testimony denied

her Sixth Amendment right to confront her accusers.

                          Unavailability

           The party offering the testimony bears the
           burden of establishing the witness'
           unavailability.
                "'[A] declarant is unavailable if the
           party seeking to introduce the statement has
           been unable by diligent inquiry to locate
           the declarant.'" We have held that
           reasonable or "due diligence is that amount
           of prudence 'as is properly to be expected
           from, and ordinarily exercised by, a
           reasonable and prudent man under the
           particular circumstances.'" This standard
           "requires only a good faith, reasonable
           effort; it does not require that every
           possibility, no matter how remote, be
           exhausted." Furthermore, "it is well
           established that the sufficiency of the
           proof to establish the unavailability of a
           witness is largely within the discretion of
           the trial [judge], and, in the absence of a
           showing that such discretion has been
           abused, will not be interfered with on
           appeal."

Bennett v. Commonwealth, 33 Va. App. 335, 347-48, 533 S.E.2d 22,

28-29 (2000) (en banc) (citations omitted).

     The trial court did not abuse its discretion in finding

that Armstrong was unavailable because the Commonwealth had

exercised due diligence to secure Armstrong's appearance at

trial.   The Commonwealth subpoenaed Armstrong at two different

addresses and obtained personal service upon him while he was in

                              - 11 -
the courthouse on another matter.   No evidence suggested that

Armstrong had relocated or was otherwise unaware of his

obligation to appear at appellant's trial.   Under these

circumstances, the trial court did not abuse its discretion in

concluding that the Commonwealth had acted reasonably and

diligently to secure Armstrong's attendance at trial and thereby

establishing his unavailability.

                            Reliability

     Appellant argues on appeal that the preliminary hearing

transcript of Armstrong's testimony should not have been

admitted into evidence at her trial because his testimony was

not credible.   Appellant did not make this argument to the trial

court at the time that she objected to the admission of the

transcript when the Commonwealth offered it into evidence. 1   "To

be timely, an objection must be made when the occasion

arises -- at the time the evidence is offered or the statement

made."   Marlowe v. Commonwealth, 2 Va. App. 619, 621, 347 S.E.2d
167, 168 (1986).   Because appellant did not raise this

particular argument at the time the transcript was offered into

evidence and when she objected to its admission, we will not

consider it on appeal.   See Rule 5A:18.




     1
       Appellant's counsel argued during closing argument that
Armstrong's preliminary hearing testimony was not credible.

                              - 12 -
                       Right of Confrontation

     Appellant argues that her trial counsel, who was different

from her counsel at the time of her preliminary hearing, did not

have an opportunity to cross-examine Armstrong at the

preliminary hearing and, therefore, she was denied her Sixth

Amendment right of confrontation.

               An accused's right to confrontation is
          satisfied with respect to the admission of
          prior testimony when the prior testimony was
          given under oath in an adversary proceeding,
          such as a preliminary hearing, at which the
          accused had an adequate opportunity to
          cross-examine the witness on the issues
          which later develop at trial.

Jones v. Commonwealth, 22 Va. App. 46, 52, 467 S.E.2d 841, 844

(1996).

     Armstrong's testimony at the preliminary hearing was given

under oath, and appellant was represented by counsel at the

preliminary hearing.   The fact that appellant's trial counsel

was different from her preliminary hearing counsel was of no

consequence.   Appellant's counsel was provided an adequate

opportunity at the preliminary hearing to cross-examine

Armstrong on the issues that later developed at trial.    Under

these circumstances, appellant's Sixth Amendment right of

confrontation was met, and the trial court did not abuse its

discretion in admitting the preliminary hearing transcript of

Armstrong's testimony into evidence.




                               - 13 -
                   II.   Sufficiency of the Evidence

        Code § 18.2-29 provides that "[a]ny person who commands,

entreats, or otherwise attempts to persuade another person to

commit a felony, shall be guilty of [criminal solicitation,] a

Class 6 felony."    Thus, "[c]riminal solicitation involves the

attempt of the accused to incite another to commit a criminal

offense.    'It is immaterial whether the solicitation has any

effect and whether the crime solicited is in fact committed.

. . .    The gist of [the] offense is incitement.'"     Branche v.

Commonwealth, 25 Va. App. 480, 490, 489 S.E.2d 692, 697 (1997).

"[T]he act of solicitation may be completed before an attempt is

made to commit the solicited crime."      Ford v. Commonwealth, 10
Va. App. 224, 226, 391 S.E.2d 603, 604 (1990).

        "A conspiracy is 'an agreement between two or more persons

by some concerted action to commit an offense.'"       Smith v.

Commonwealth, 19 Va. App. 594, 598, 453 S.E.2d 572, 575 (1995)

(citations omitted).

                  "A principal in the second degree is
             one not the perpetrator, but present, aiding
             and abetting the act done, or keeping watch
             or guard at some convenient distance." . . .
             The defendant's conduct must consist of
             "inciting, encouraging, advising or
             assisting in the [crime]." It must be shown
             that the defendant procured, encouraged,
             countenanced, or approved commission of the
             crime. "To constitute one an aider and
             abettor, he must be guilty of some overt
             act, or he must share the criminal intent of
             the principal."



                                 - 14 -
Rollston v. Commonwealth, 11 Va. App. 535, 539, 399 S.E.2d 823,

825 (1991) (citations omitted).     See Code § 18.2-18 (in felony

cases, except most capital murders, principal in second degree

may be indicted, tried, convicted and punished in all respects

as if principal in first degree).

     Based upon Mercer's testimony and appellant's statements to

Mercer, the fact finder could conclude that appellant attempted

to persuade others to kill her father and that she conspired

with Grantham to kill her father.    Based upon Mercer's testimony

and appellant's statements to Mercer, appellant's statements to

Goodman, and Armstrong's testimony, the fact finder could

conclude that appellant was present at the commission of the

crime and that she incited, encouraged, advised, or assisted in

the murder of her father.   The fact finder was entitled to

accept the testimony of the Commonwealth's witnesses and to

reject the contrary testimony of appellant and Grantham.    "The

credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the

opportunity to see and hear that evidence as it is presented."

Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995).   The testimony of the Commonwealth's witnesses was

competent, was not inherently incredible, and was sufficient to

prove beyond a reasonable doubt that appellant was guilty of

criminal solicitation and conspiracy and that she was guilty of



                              - 15 -
murder and the use of a firearm in the commission of a felony as

a principal in the second degree.

    For these reasons, we affirm appellant's convictions.

                                                        Affirmed.




                             - 16 -